DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 6/2/2022, with respect to claim 1 have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejection of claim 1 has been withdrawn in light of the provided amendments.
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1 (the independent claim of the instant application), though Nowak et al. (U.S. Patent Application Publication Number 20060249175, from hereinafter “Nowak”) teaches a UV cleaning device (abstract, paragraphs 0003 and 0021) comprising a supporting platform for supporting a substrate (FIGS. 1-4 and 6-7), a UV light source for emitting UV light to clean the substrate (paragraphs 0021, 0024 and 0040-0041) and an energy conversion component disposed between the UV light source and the supporting platform for converting energy of the UV light to a specific energy (FIG. 6, UV lamps 601-604, paragraphs 0041-0043, paragraph 0043 teaches a different wavelength distribution for the different groups of bulbs. As E=hbar*wavelength, different wavelength groups provided will provide different energies), Nowak fail to teach that the energy conversion component includes a spectral modulation layer, and the spectral modulation layer is configured to reduce the energy of the UV light. Claims 3-20 are allowed by virtue of their dependency on the allowed base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881